Citation Nr: 0930545	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for chronic sinus 
disability.

4.  Entitlement to service connection for fractured nose.  

5.  Entitlement to service connection for bilateral ankle 
disability.

6.  Entitlement to service connection for bilateral leg 
disability.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for undiagnosed Gulf 
War illness to include sleep impairment, leg pain, ankle 
pain, back pain, and knee pain, respiratory problems, short-
term memory loss, and digestive problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 
to September 1988, February 1991 to March 1991, November 2002 
to November 2003, and January 2004 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

In March 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

The issues of entitlement to service connection for bilateral 
knee disability, lumbar spine disability, chronic sinus 
disability, fractured nose, bilateral hearing loss, tinnitus, 
and undiagnosed Gulf War illness are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the Veteran is not 
currently diagnosed with bilateral leg disability.


CONCLUSION OF LAW

The Veteran does not have bilateral leg disability that was 
incurred in or aggravated by active service.   38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letters dated in May 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's complete service treatment records are not of 
record.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the Veteran, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  Id.  In this case, as the Board's 
denial of service connection for bilateral leg disability is 
based on the fact that the Veteran does not have a current 
diagnosis.  Thus, the Veteran's service treatment records 
(September 1977 to September 2004) are not relevant.  Thus, 
there is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran underwent a VA general medical examination in 
October 2008.  However, the VA examiner did not addressed the 
etiology of any bilateral leg condition in conjunction with a 
review of the claims file and physical examination of and 
interview with the Veteran apparently due to the fact that 
she could find no abnormalities on physical examination and 
the Veteran expressed no complaints.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
  
The Veteran testified in March 2009 that his upper thigh was 
strained for the better part of four to six months but stated 
that he wasn't sure if his physician addressed his legs and 
did not indicate that he was receiving treatment for his 
bilateral leg condition.  Most importantly, the record is 
absent any complaints, findings, or diagnosis of a bilateral 
leg condition in any of the current treatment records.  

In this case, as no medical evidence has been presented 
showing treatment of a bilateral leg condition or the 
possibility that it is related to service, the Board finds 
that an etiology opinion is not "necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to service connection for bilateral leg 
disability is denied.


REMAND

With respect to the remaining issues on appeal, as noted 
above, the Veteran's complete service treatment records have 
not been located.  The Veteran spent approximately 13 years 
on active duty in the Army and as part of the Army National 
Guard.  

At the March 2009 travel board hearing, the Veteran testified 
that within months of returning from the Gulf War, a walnut-
sized cyst was discovered in his sinuses.  The Veteran also 
testified that he broke his nose in high school, that he 
broke it three or four months after getting back from Desert 
Shield/Desert Storm, and that he broke his nose a third time 
about three months after he broke it the second time so that 
it could be fixed.  The Veteran testified that the sand that 
he breathed in while in the service aggravated his pre-
existing condition.  The limited service treatment records in 
the claims file indicate that the Veteran was seen for upper 
respiratory infections in April and May 2004.  
  
The Veteran also testified that he had pre-existing hearing 
loss but that he was exposed to acoustic trauma especially in 
Iraq when a couple of mortars went off fairly close to him 
that set his ears to ringing.  The limited service treatment 
records in the claims file indicate that the Veteran was seen 
for left ear fullness and diagnosed with upper respiratory 
infection and left otitis media in April 2004.   
  
The Veteran also testified that he originally injured his 
knee, ankle, and his back in Germany when he was assigned to 
the Eighth and Ninth Infantry Divisions in the 1980s but that 
his tour of duty in Iraq, especially tripping and falling 
when going over munitions while wearing a 70-pound "battle-
rattle" aggravated his conditions. The Veteran testified 
that with respect to his back, he was off for light duty for 
two or three months and had a profile.  The limited service 
treatment records in the claims file indicate that the 
Veteran was seen for a twisted right ankle in March 2004 and 
left ankle pain in September 2004.  

It is the Board's opinion that further effort should be made 
to obtain service treatment records for the Veteran's periods 
of active service.  National Personnel Records Center (NPRC) 
and any other appropriate source should be contacted again to 
obtain these records.  The Board notes that the Veteran has 
provided Reports of Medical Examinations and Reports of 
Medical History dated in November 1988, April 1995, and 
December 2001 in addition to a post-deployment health 
assessment completed by the Veteran in January 2004 and a 
September 2004 Report of Medical Assessment.    

The Veteran testified that he went to a chiropractor a couple 
of time but he has not identified nor provided authorization 
to obtain these records.  The Veteran also identified 
treatment with a private respiratory specialist, Dr. Dublais.  
It is the Board's opinion that the Veteran should be asked to 
provide the approximate dates of private treatment for any of 
his claimed disabilities, the name of the provider, the 
address of the provider, and authorization to enable VA to 
obtain these private records on his behalf.  The Board notes 
that VA has obtained private treatment records from 
Tonganoxie Family Care from September 2002 and May 2006.

The Veteran has also identified VA treatment from Leavenworth 
VA Medical Center.  The current VA medical records in the 
claims file are dated from October 2008 to January 2009.  
Thus, it is the Board's opinion that there should be an 
effort made to secure all outstanding VA medical records 
pertaining to the claimed disabilities on appeal.  The VCAA 
requires that attempts be made to obtain VA records unless it 
is futile.  Without a negative response from the VA Medical 
Center, it is not clear that further requests would be 
futile.

Finally, in order to afford the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the Veteran is warranted to indicate whether 
or not any of the Veteran's claimed disorders are related to 
his periods of active service, and in particular, his active 
service in the Gulf War.  38 C.F.R. § 3.159(c)(4). 

For Persian Gulf War Veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."
  
Accordingly, the case is REMANDED for the following action:

1.  NPRC and any other appropriate source 
should again be contacted and the 
Veteran's military records, including 
National Guard personnel and service 
treatment records, should be requested.  
All requests and responses should be 
documented in the claims folder.  If the 
records are determined to be unavailable, 
a Formal Finding on the Unavailability of 
Federal Records should be completed. 

2.  The Veteran should be contacted and 
asked to provide the approximate dates 
and locations of all VA medical treatment 
for the issues on appeal.  Of particular 
interest is treatment provided by Dr. 
Dublais.  The identified records should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be afforded the 
appropriate VA examinations, including a 
Persian Gulf War protocol examination, to 
determine the etiology of any claimed 
disorders on appeal (bilateral knee, 
lumbar spine, sinus, fractured nose, 
bilateral ankle, bilateral hearing loss, 
tinnitus, and undiagnosed Gulf War 
illness to include sleep impairment, leg 
pain, ankle pain, back pain, knee pain, 
respiratory problems, short-term memory 
loss, and digestive problems).  The 
claims file must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s), and 
the examination report(s) should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner(s) should conduct a 
comprehensive medical evaluation and 
provide details about the onset, 
frequency, duration, and severity of the 
Veteran's symptoms.

a.  In particular, the designated 
examiner(s) should specifically state 
whether any of the Veteran's complaints 
or symptoms are attributable to a known 
clinical diagnosis.  If there is a known 
clinical diagnosis that can be medically 
explained, the examiner(s) should 
expressly indicate these underlying 
diagnoses.  The examiner(s) should also 
offer an opinion as to whether it is at 
least as likely as not that the diagnosed 
disability is related to the Veteran's 
military service.

For any condition that the VA examiner(s) 
determines to have pre-existed service, 
the examiner(s) is requested to 
specifically address whether there is 
clear and unmistakable (obvious or 
manifest) evidence that the disability 
existed prior to service.  

If it is the VA examiner's opinion that 
the history and clinical data support the 
conclusion that the disability pre-
existed service, the examiner(s) is 
requested to specifically address whether 
there is clear and unmistakable evidence 
that the disability was not aggravated by 
service (i.e., permanently increased in 
severity, that is, worsened the 
underlying condition which was not due to 
the natural progress of the condition as 
contrasted to a temporary worsening of 
symptoms).

b.  If, on the other hand, the Veteran 
suffers from any signs or symptoms that 
are determined not to be associated with 
a known clinical diagnosis, the 
examiner(s) should indicate whether any 
such condition meets the regulatory 
definition of either an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness.

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner(s) is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons should be 
noted. The factors upon which any medical 
opinion is based must be set forth for 
the record.

It would be helpful if the examiner(s) 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


